Simmons, C. J.
When this case was here before (108 Ga. 807), it was decided that the evidence did not authorize a recovery by the plaintiff. After a careful reading of the record in that case and the one now before us, we find no substantial difference as to the main fact relied upon in the court below for a recovery. The impeachment of the defendant’s conductor, relied upon in this case, was not as to the fact which it was necessary for the plaintiff to establish, but as to his habits. There was no eyidence which would have authorized a finding that the conductor either kicked the boy off of the train or so frightened him that he jumped off.

Judgment reversed,.


All the Justices concur.